Citation Nr: 1445116	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial increased rating for thoracic spine degenerative changes, spondylosis and scoliosis and lumbosacral degenerative disc disease (a spine disability), rated as noncompensable prior to June 4, 2013, and 10 percent thereafter. 

2. Entitlement to service connection for sleep disturbance, to include insomnia and obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a Phoenix, Arizona Regional Office (RO) rating decision of December 2008 (the case was later transferred to the Montgomery, Alabama RO). 

In May 2014, the Veteran testified before the undersigned at a Board video conference hearing. A copy of the transcript is in the file. The record was held open for 30 days so that the Veteran could obtain and submit additional evidence. See 38C.F.R. § 20.709 (2013). He submitted two lay statements along with a waiver of initial Agency of Original (AOJ) consideration.

At the beginning of the appeal, the Veteran was represented by the Arizona Veterans Service Commission. In a January 2014 VA Form 21-22, the Veteran appointed the American Legion as his representative, thereby revoking the earlier power of attorney.
 
The issue of service connection for sleep disturbance, to include insomnia and OSA, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 






FINDING OF FACT

The Veteran withdrew his appeal of entitlement to an initial increase rating for spine disability, rated as noncompensable prior to June 4, 2013, and 10 percent thereafter, at the May 2014 Board hearing and in writing. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial increase rating for spine disability, rated as noncompensable prior to June 4, 2013, and 10 percent thereafter have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant at a hearing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim of service connection for a spine disability in writing in May 2014 and at the Board hearing (Transcript, p 2). There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 


ORDER

The appeal of entitlement to an initial increase rating for spine disability, rated as noncompensable prior to June 4, 2013, and 10 percent thereafter, is dismissed. 

REMAND

At the May 2014 hearing, the Veteran reported completing a sleep study after service; this study was also referenced in an August 2009 VA record and October 2009 private record. However, this study is not in the file and is relevant to the claim. Updated VA treatment records should be associated with the file, to include the 2009 sleep study. 38 C.F.R. § 3.159(c)(2) (2013). Then a VA examination should be scheduled to determine whether the Veteran has a sleep disturbance, to include insomnia and OSA, related to service. 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. First, associate updated VA treatment records with the file, to include a 2009 sleep study. Note that if the sleep study was a fee-basis consultation record, it is still considered a VA record and needs to be associated with the file. If any records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and place a copy of the notice in the file. 

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed sleep disturbance, to include insomnia and OSA. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology should be annotated. Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed sleep disturbance, to include insomnia and OSA, had its onset in service or is otherwise related to military service. 

The examiner should reference the following: 
* service treatment records showing the Veteran gained weight in service (see May 1986 profile, September 1992 profile and January 2006 diagnosis of obesity); 
* a November 2007 in-service wellness examination noting the Veteran reported several sleep-related symptoms (unrestful sleep, not enough sleep/rest, daytime sleepiness or dozing off, difficulty falling asleep, staying asleep during the night, etc.);
* an October 2008 VA psychological examination diagnosing "sleep disturbance";
* May 2009 VA sleep medicine note (noting symptoms and scheduling a sleep study); 
* October 2009 Dr. P.T. record (describing a borderline sleep study result);
* February 2010, June 2010, and May 2014 competent and credible statements of the Veteran describing his experience with sleep problems and why he initially clamed insomnia instead of OSA (see also Board Hearing Transcript, pp 13-14); and 
* May 2014 competent and credible statement of the Veteran's wife describing sleep symptoms she has observed over the years. 

Rationale should accompany all conclusions reached. 

3. After undertaking any other development deemed appropriate, the issue remaining on appeal must be readjudicated in light of all additional evidence received or otherwise obtained since the most recent SSOC. If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


